Citation Nr: 0433558	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-08 434A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1956 to October 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
from two rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In April 2002, the RO denied the veteran's 
petition to reopen his previously denied claim for service 
connection for a skin disorder.  In May 2003, the RO denied 
the veteran's claim for service connection for hypertension.

As to the claim for service connection for hypertension, the 
veteran indicated in his July 2003 VA Form 9 that he wanted a 
hearing before a Veterans Law Judge (VLJ) of the Board in 
Washington, D.C.  However, after that hearing was scheduled 
for March 2004, the veteran sent a March 2004 letter stating 
that he would be unable to attend.  The Board therefore 
considers the veteran's request for a hearing to be 
withdrawn.  38 C.F.R. § 20.702(e) (2004).

The Board will decide the claim for service connection for 
hypertension.  The Board will also grant the petition to 
reopen the claim for service connection for a skin disorder, 
finding that new and material evidence has been received to 
reopen this claim.  However, before the underlying claim for 
service connection for a skin disorder can be decided by the 
Board, it must be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  As to the claim for service connection for hypertension, 
the RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of this claim.

2.  The medical evidence of record does not indicate the 
veteran has essential hypertension; and to the extent the 
evidence has been construed to show that such hypertension 
exists, there is no indication it is connected to his 
military service, was aggravated thereby, or arose within the 
applicable presumptive period.

3.  In July 1998, the RO denied the veteran's petition to 
reopen his claim for service connection for a skin disorder.  
Although notified of that decision, and apprised of his 
procedural and appellate rights, he did not appeal this 
claim.

4.  Some of the additional evidence received since that July 
1998 decision, however, for the first time posits a 
connection between the veteran's current skin disorder and 
his military service, and, thus, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of doing so.


CONCLUSIONS OF LAW

1.  Any hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306, 3.307, 3.309 (2004).

2.  The RO's July 1998 decision denying the petition to 
reopen the previously denied claim for service connection for 
a skin disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2004).

3.  But the evidence received since that July 1998 decision 
is new and material and, therefore, sufficient to reopen the 
claim for service connection for a skin disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, prior to the veteran's December 2001 petition to reopen 
his claim for service connection for a skin disorder and his 
March 2003 claim for service connection for hypertension.  
The VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them as to 
the claim for service connection for hypertension.

As to the petition to reopen the claim for service connection 
for a skin disorder, the provisions of the VCAA and 
implementing regulations that apply to this claim will be 
addressed after the Board reopens the claim (in this 
decision) and further develops the evidence.  Obviously then, 
there is no possibility of prejudicing the veteran by issuing 
this decision because it reopens his claim, directs further 
development of it, and reserves determining whether there has 
been compliance with the VCAA and implementing regulations 
until the additional development is completed.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

As to the claim for service connection for hypertension, the 
Pelegrini II Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  The RO 
met this requirement here.  The RO responded to the veteran's 
March 2003 claim with an April 2003 letter explaining the 
duties to notify the veteran as to this claim, and did not 
take any adjudicative action until its May 2003 rating 
decision.  Thus, in compliance with Pelegrini, the RO 
provided the relevant notification to the veteran prior to 
its initial adjudicative action on his claim.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a SOC or SSOC as long as the document meets the 
four content requirements listed above.  Id. at 3.

These requirements were met in this case.  The RO's April 
2003 letter told the veteran that it needed evidence as to 
the existence of his hypertension from military service to 
the present time.  The RO wrote that "any or all of the 
following listed evidence will help us make our decision," 
and listed the following: dates of medical treatment during 
service, statements from persons who knew the veteran and of 
his disability while in service, records and statements from 
service medical personnel, employment physical examinations, 
medical evidence from hospitals, clinics, and private 
physicians of treatment since military service, pharmacy 
prescriptions records, and insurance examination reports.  
The letter then told the veteran to send the RO any medical 
reports he had, and that, if he wanted to RO to obtain them, 
he should fill out the relevant release authorization forms.  
It also told him that if he had received treatment at a VA 
facility, he should furnish the dates and place of such 
treatment, and the RO would obtain these reports.  The RO 
also told the veteran where to send the information and to 
send it promptly.  In an attachment entitled, "What is the 
Status of Your Claim and How you can Help," the RO told the 
veteran that if a record holder declined to provide records 
or asked for a fee to provide them, it would notify him, and 
that it was the veteran's responsibility to make sure the RO 
received all requested records not in possession of a Federal 
department or agency.  

Thus, the RO complied with the VCAA notice content 
requirements as to the hypertension claim.  It listed many 
different types of evidence that the veteran could provide, 
and explained that the evidence needed to show the existence 
of hypertension from his military service to the present 
time.  The RO explained the respective responsibilities of 
the RO and the veteran in obtaining this information.  The RO 
also told the veteran to send any medical reports, which, 
when combined with the comprehensive and case specific 
listing of other types of evidence he could send, indicated 
to the veteran that he should provide any information or 
evidence in his possession pertaining to his claim.  To the 
extent that the RO did not discuss general service connection 
principles or specifically mention the VCAA, that information 
was provided in the July 2003 SOC, including the text of 
38 C.F.R. §§ 3.159 and 3.303, which contain a detailed 
explanation of the relevant principles.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).

In addition, the veteran's service medical records (SMRs) are 
on file, and private and VA treatment records have been 
associated with the claims file.  This includes the March 
2004 letter of Dr. "B.," which the veteran submitted to the 
Board and waived his right to have considered by the RO under 
38 C.F.R. § 20.1304 (2004).  There is no indication that 
other private or Federal records exist that should be 
requested, or that any pertinent evidence was not received.  
The RO thus complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations as to 
the claim for service connection for hypertension.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim for service connection for hypertension.


Entitlement to Service Connection for Hypertension

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.306 (2004).  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain specified chronic diseases, including hypertension, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

At his August 1953 preinduction examination, the veteran's 
blood pressure was 140/86.  At the March 1956 induction 
examination, his blood pressure was 142/86.  At the October 
1957 separation examination, his blood pressure again was 
142/86.

In a March 2003 letter, Dr. "B." noted that the veteran's 
blood pressure at discharge was 142/86.  He cited a medical 
treatise (Cecil) that defined borderline systolic 
hypertension as 140-159 and systolic hypertension as 160.  He 
cited another treatise (Ramachandran NEJM 2001) that 
described "high-normal blood pressure" as systolic pressure 
of 130 to 190 or diastolic pressure of 85 to 90, or both.  
He concluded that the veteran likely developed high blood 
pressure in service and his current high blood pressure 
should be service connected.

In a May 2003 letter, Dr. B listed the following blood 
pressure readings from the veteran's private and VA 
outpatient blood pressure readings as:  May 1995 - 142/100; 
May 9, 1995 - 130/80; April 1996 - 146/72; May 1996 - 140/82; 
June 1996 - 144/82; August 1997 - 142/80; April 1999 - 
136/84; July 1999 - 130/80; April 2001 146/77; October 2001 
160/90; March 2002 - 142/70.

Dr. B did not include the following readings from the VAOPT 
records:  April 1998 - 195/104 in the right arm and 187/106 
in the left arm; May 1998 - 182/94; June 1998 - 164/100 July 
1999 -- 160/93; March 2002 - 142/70.

In his March 2004 letter, Dr. B noted his expertise in the 
area of hypertension as he had performed and interpreted X-
rays, CT scans, ultrasounds, angiograms, nuclear medicine 
scans, and MRI scans on thousands of patients with 
hypertension and heart disease, and correlated this 
information with the veteran and other patients' clinical 
records.  Dr. B noted the statements in the May 2003 decision 
and July 2003 SOC (which he described as the June 2, 2003 VA 
decision) that the veteran's blood pressure was not 
diagnostic of hypertension while in service.  He responded, 
"This is medically incorrect because the patient had an in-
service blood pressure of 142/86 and this error was likely 
made because the rating person is not a physician."  

Dr. B expressed his opinion that the veteran was hypertensive 
during service.  In doing so, he responded to the RO's 
statement that the veteran's blood pressure was the same on 
entry into service as it was at separation.  Dr. B wrote that 
this statement was "somewhat misleading," and cited the 
pre-induction 140/86 and the induction and separation 142/86 
readings.  Dr. B stated: "It is clear from the above 
pressure survey that this patient's blood pressure was 
aggravated by his service experience because prior to entry 
into service he had a pressure of only 140/86 and during 
service he had pressure of 142/86 on two separate 
occasions."  He again cited Cecil and Ramachandran treatises 
indicating that a reading between 140 and 159 constitutes 
borderline isolated systolic hypertension.  Dr. B concluded:  
"[I]t is my opinion that this patient was hypertensive while 
in service and since this patient was inducted into service 
prior to his physical on 16 March 1953, which documented a 
blood pressure of 142/86, it is my opinion that this 
patient's service aggravated his hypertension because prior 
to enlistment his pressure was lower."

The service connection principles discussed above, requiring 
a relationship between a current disorder and service, or a 
presumption that the disability was acquired in service, are 
all contingent upon the existence of a current disability.  
See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."); see also 
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(upholding interpretation of 38 U.S.C.A. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Thus, the first question to address is whether there is 
evidence the veteran has hypertension.  The only definition 
of what constitutes hypertension in the VA law or regulations 
is in 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).  Note 
(1) in this code states that, for the purposes of this 
section, hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater, and that isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm. 

Under this definition, the veteran does not have 
hypertension.  The medical evidence of record contains 3 
blood pressure readings taken prior to and during service 
(including preinduction and separation examinations), and 17 
readings taken afterwards.  Of the 17 post-service readings, 
7 constitute high blood pressure under DC 7101 and 10 do not.  
None of the 3 readings in or near service constitute high 
blood pressure under this definition.  Thus, even combining 
the readings where the diastolic or systolic readings were at 
or higher than the minimum requirements for a finding of 
hypertension, neither can be said to be "predominant," 
because more than half of the readings were normal.  The 
veteran thus does not have hypertension under the only 
definition of this term in VA law or regulations.

Dr. B stated in his letters that the veteran's blood pressure 
readings did, in fact, constitute hypertension - basing this 
conclusion on the definitions of hypertension found in the 
Cecil and Ramachandran treatises.  In contrast, the RO in its 
May 2003 rating decision cited the Merck Manual,14th ed., 
page 392, which provides that there must be a showing that 
the systolic and diastolic blood pressure are usually, but 
not necessarily always, higher than normal and secondary 
causes must be excluded.  The RO and the Board may consider 
medical treatises in reaching their decisions, although the 
Board must give the veteran notice if it relies on a treatise 
cited or evidence developed subsequent to the most recent SOC 
or SSOC.  See Thurber v.Brown, 5 Vet. App. 119, 126 (1993).  
Here, however, there is no need for the Board to weigh the 
relative values of the treatises cited by Dr. B and the RO.  
38 U.S.C.A. § 7104(a) (West 2002), Jurisdiction of the Board, 
provides that the Board's decisions "shall be based on the 
entire record in the preceding and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation" (emphasis added).  The only applicable 
regulation requires predominant readings higher than 90 and 
160 for a compensable rating for hypertension.  As the Board 
is bound by this regulation, but not by any particular 
medical treatise, the Board finds that the veteran does not 
have hypertension.  In addition, the treatises cited by Dr. B 
characterize the veteran's readings in service and most of 
those after service as borderline isolated systolic 
hypertension or 
high-normal blood pressure; thus, even under these 
definitions, it does not appear that he has essential 
hypertension.

In addition, Dr. B's argument that the veteran's hypertension 
was service connected was based on his argument that the 
veteran's hypertension increased between his pre-induction 
examination and his induction examination, from 140 to 142 
(diastolic remained the same) and remained at this elevated 
level throughout service, as indicated by the same 142 
reading at the separation examination.  Dr. B concluded this 
demonstrated the veteran's blood pressure was aggravated 
by service.

But Dr. B's reasoning is somewhat flawed.  The pre-induction 
reading of 140 is not altogether dispositive, since a 
service-connected disability is one that was "incurred or 
aggravated . . . in the line of duty in the active military, 
naval, or air service."  38 U.S.C.A. § 101(16) (West 2002); 
38 C.F.R. § 3.1(k) (2004).  "Active military, naval, and air 
service" generally means "active duty, any period of active 
duty for training during which the individual concern was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concern was disabled or 
died from an injury incurred or aggravated inline of duty.  
38 C.F.R. § 3.6(a) (2004).  "Active duty" means "full-time 
duty" in the Armed Forces or as a commissioned officer in 
the Public Health Service or National Oceanic and Atmospheric 
Administration, or service as a cadet, or travel to and from 
such duties.  38 U.S.C.A. § 101(21) through (24) (West 2002) 
define active duty, including active duty for training and 
inactive duty training.  None of these definitions applies to 
the veteran.  There are no SMRs or other records for the time 
period between his August 1953 preinduction examination and 
March 1956 induction examination.  The DD 214 reflects that 
his date of entry and date of induction into service was 
March 16, 1956, and that his release from active duty was in 
October 1957.  Consequently, he cannot be considered to have 
been in the active military service or on active duty prior 
to March 1956.  So Dr. B's statement that the veteran's blood 
pressure was aggravated by service cannot be correct, because 
it is based on the flawed assumption that the ever so slight 
increase in the veteran's systolic pressure between his 
August 1953 preinduction examination and his March 1956 
induction examination constituted an "aggravation" of this 
condition warranting a finding of service connection.  
However, as shown, he was not actually in active military 
service or on active duty during this time period in 
question.  Thus, this time period and the slight increase are 
irrelevant as to a finding of service connection based on 
aggravation or otherwise.



Therefore, the only relevant readings as to the veteran's 
claimed hypertension in service are the identical 142/86 
readings from the March 1956 induction examination and the 
October 1957 separation examination.  Consequently, even if 
it is assumed that 142/86 constituted hypertension, the fact 
that the readings were exactly the same at the time of entry 
into active service and at the time of separation from 
service indicates the claimed hypertension pre-existed 
service and was not aggravated thereby.  38 U.S.C.A. § 1153 
(West 2002) (preexisting disease considered to be aggravated 
by active service "where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease") (emphasis added).  As there was no increase in 
disability during service, there cannot have been any 
aggravation under the relevant statute.

Aside from the claim that the slight increase in blood 
pressure readings from preinduction to induction constituted 
aggravation, Dr. B did not opine as to the relationship 
between what he considered the veteran's claimed current 
hypertension and the claimed in-service hypertension.  Thus, 
even if the veteran were considered to have hypertension, 
there is no evidence connecting his military service to his 
hypertension, which was first documented in May 1995, more 
than 37 years after service.  And, as to the possibility of 
presumptive service connection, not only did the claimed 
hypertension manifest long after the applicable 1-year 
period, the hypertension has never manifested to a 
compensable degree, as the lowest, i.e., 10 percent rating, 
requires at the very least a history of diastolic pressure 
predominantly 100 or more requiring continuous medication.  
And this, unfortunately, has not been shown.

In sum, the veteran does not have hypertension - at least in 
the sense this term is defined in the applicable regulation.  
And even if it is assumed that he has hypertension under the 
definition cited by Dr. B, the veteran's blood pressure 
readings were identical upon entry and separation from 
service, thus contradicting this physician's theory that the 
hypertension was aggravated by service; moreover, there is no 
evidence of any nexus between the veteran's current claimed 
hypertension and his claimed in-service hypertension, and 
this claimed hypertension was only documented many years 
after service, and even then not to a compensable degree of 
at least 10 percent.  Thus, as the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension, the benefit-of-the-doubt 
doctrine does not apply, and this claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


Petition to Reopen Claim for Service Connection for a Skin 
Disorder

The VCAA's amendments to 38 C.F.R. § 3.156 apply to claims 
received on or after August 29, 2001.  Here, the veteran's 
petition to reopen his claim for service connection for a 
skin disorder was received in December 2001, after the cutoff 
date.  Therefore, the amended version of 38 C.F.R. § 3.156(a) 
(2004), providing a new definition of new and material 
evidence, applies to the veteran's petition to reopen his 
claim for service connection for a skin disorder.

According to the revised 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers, and material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of evidence previously on file at 
the time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R § 
3.156(a) (2004).

The RO first denied the veteran's claim for service 
connection for a skin disorder in January 1972.  The claim 
was denied numerous times thereafter, including by the Board 
in February 1973, February 1977, and February 1978.  Prior to 
the denial in the April 2002 rating decision at issue in this 
appeal, the most recent denial of the veteran's claim was the 
RO's July 1998 decision denying the veteran's petition to 
reopen this claim.  The veteran was notified of this decision 
in an August 1998 letter, and did not appeal.  The July 1998 
decision thus became final and binding on the him based on 
the evidence then of record.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2004).  
Furthermore, there must be subsequently received new and 
material evidence since this most recent denial in order to 
reopen this claim and warrant further consideration of it on 
a de novo basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004); Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been received to reopen the claim for service connection 
for tinea versicolor.

The fact that the veteran has a skin disorder was 
acknowledged at least as far back as the Board's February 
1977 denial, which cited an April 1975 letter of Dr. "S." 
indicating the veteran had been treated for tinea versicolor, 
as well as tinea corporis, and varying dermatoses including 
actinic reactions on exposed areas of the body.  The denials 
since that time were based on the fact that there was no 
nexus between the post-service skin disorders and an April 
1957 SMR noting a rash on the back, diagnosing it as fungus-
micro sporum furfur, and treating with Hypo Solution.  Thus, 
in order to be considered new and material, the evidence 
received since the most recent, July 1998 denial, must at 
least address the question whether the veteran's current skin 
disorder is related to his in-service rash, or otherwise 
related to military service.  Sutton v. Brown, 9 Vet. App. 
553, 562 (1996).

Attached to the veteran's December 2001 petition to reopen 
his claim was an October 2000 VA outpatient treatment (VAOPT) 
record, which indicated the veteran complained of an itching 
rash, and noted his history of tinea versicolor, tinea pedis, 
and dermatitis.  A physical examination revealed 
hyperpigmentation on the veteran's arms, hypopigmented 
patches on his back and upper chest, and also erythema 
patulous, scaled, on both feet.  The diagnosis was tinea 
versicolor, tinea pedis, and possible dermatitis and eczema 
on the arms.

There were also various lay statements, dated February and 
March 2002, submitted by the veteran's friends and family 
members, stating that he had developed his skin disorder 
either during or after his military service, and as a result 
of that service.

An August 2002 VAOPT record noted symptoms similar to those 
in October 2000, erythematic patulous, scaled, on both feet, 
several areas of hypopigmentation on the arms and back, which 
were lichenified.

The above medical evidence is not "material" because it 
does not relate to an unestablished fact necessary to 
substantiate the claim.  The medical evidence simply 
discusses the veteran's current skin disorders, which already 
have been thoroughly documented as part of his previous claim 
and petitions to reopen.  The medical evidence does not 
discuss the relationship of his current skin disorders to his 
in-service rash, or any other possible relationship to his 
military service.  And, while the lay statements do opine as 
to a possible connection between the current skin disorder 
and military service, and are presumed credible, Justus v. 
Principi, 3 Vet. App. 510, 513 (1992), the lay witnesses are 
not competent to testify as to such a connection, as this is 
a question of etiology requiring medical expertise.  Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995).

However, after the RO's April 2002 denial of the veteran's 
claim, Dr. "B." sent a March 2003 letter to the RO.  In 
that letter, he reviewed the medical evidence submitted in 
connection with the veteran's previous petitions to reopen, 
including the following:  a letter from Dr. "S." describing 
the veteran's disorder as a "polymorphous light reaction," 
and stating this was similar to the veteran's in-service 
problem, which was a sensitivity of the skin; Dr. 
Cunningham's June 1972 letter stating that the veteran was 
seen as early as 1966 with a skin rash that the veteran 
stated had begin in service, and that Dr. Cunningham 
concluded had begun in service; and Dr. Cutler's February 
1996 letter.  Dr. Cutler, who had written previous letters 
regarding the veteran's skin disorder, wrote:  "I do not 
feel that tinea versicolor is a disabling condition.  We see 
it frequently, contracted as a new condition . . . and [it] 
is not a disease that one contracts during military service 
and does not get rid of.  [The veteran], however, does have a 
condition that is more poorly understood, whereby he itches 
when exposed to sunlight and breaks out in a rash.  This is 
called polymorphous light eruption.  This eruption, at times, 
has been reported to occur after treatment with certain 
medications."

In Dr. B's March 2003 letter, he reiterated this theory.  
Specifically, Dr. B noted the different terms that had 
previously been used to describe the veteran's skin 
disorders, including polymorphic light reaction, solar 
lentigo, eczematous dermatitis, skin rash, and tinea 
versicolor.  Dr. B wrote that the veteran's disorder "should 
be classified as a general dermatitis which is made worse by 
his exposure to sun as described by [the doctors noted 
above]."  Dr. B stated that the veteran's claimed exposure 
to ammunition cartridges in service caused a contact 
dermatitis and that, although the exposure was terminated 
when the veteran left service, his "recurrent dermatitis is 
likely due to a condition called persistent light reaction," 
and that the veteran's skin "was likely sensitized by one of 
the many chemicals contained in ammunition during service and 
his recurrent dermatitis is due to reactivation of this 
sensitized skin due to the process known as persistent light 
reaction."

Dr. B wrote a follow-up letter in April 2003, in which he 
reiterated the above theory of the veteran's skin disorder, 
and cited, among other things, the June 1978 Independent 
Medical Evaluation (IME).  The IME physician stated that the 
veteran was suffering from two separate dermatological 
disease.  One was tinea versicolor.  The other was an 
apparently disabling and recurrent chronic eczematous 
dermatoses primarily of the hands, arms, face, and neck.  The 
IME physician opined that the latter disorder was not related 
to the former, and therefore, not due to the veteran's 
military service.  Dr. B also cited the June 1977 report of 
Dr. "J.," who diagnosed the veteran with tinea versicolor 
and lichen simplex, and indicated that the latter could not 
relate to service.



Based on the above, the Board finds that Dr. B's March and 
April 2003 letters constitute new and material evidence.  
Although previous physicians have stated that the veteran has 
a skin disorder other than tinea versicolor, none of them 
opined that this disorder, referred to as neurodermatitis or 
polymorphic light reaction, was related to the veteran's 
military service; those who offered an opinion on this 
question found no such relationship.  In contrast, Dr. B, 
whose careful review of the entire medical record is 
reflected by his many relevant citations to previous medical 
opinions, concluded that, based on this evidence, the 
veteran's current neurodermatitis was related to his in-
service skin disorder, or possible exposure to chemical 
irritants during service.  This evidence relates to an 
unestablished fact necessary to substantiate the veteran's 
claim, i.e., the connection between his neurodermatitis and 
his military service.  And, because Dr. B's opinion is based 
on a review of the relevant medical evidence and explains its 
conclusion that a relationship exists between the current 
skin disorder and military service, this evidence raises a 
reasonable possibility of substantiating the claim.

In sum, Dr. B's March and April 2004 letters constitute new 
and material evidence, warranting the reopening of the 
veteran's claim for service connection for a skin disorder.


ORDER

The claim for service connection for hypertension is denied.

The petition to reopen the claim for service connection for a 
skin disorder is granted, subject to the Board's further 
development of the evidence concerning this claim in the 
REMAND that follows.




REMAND

As noted above, Dr. B has reviewed the medical evidence of 
record and concluded that the veteran has had multiple skin 
disorders since service, one of which, neurodermatitis, is 
related to his military service.  The other physicians who 
have addressed this issue have come to different conclusions.  
Thus, there are now conflicting medical opinions as to the 
etiology of the veteran's current skin disorder, and the RO 
has not had the opportunity to asses these opinions in the 
context of a reopened claim.  Therefore, the claim must be 
remanded to the RO, who should have the benefit of a more 
recent VA examination, analyzing these conflicting medical 
opinions, prior to deciding the reopened claim.  In addition, 
there is no Military Occupation Specialty (MOS) listed on the 
veteran's DD 214.  Therefore, prior to the VA examination, 
the RO should obtain the veteran's service personnel records 
in order to assist the VA examiner and the RO in assessing 
the likelihood that the veteran, while handling ammunition 
cartridges, came into contact with chemical irritants of the 
type that, in Dr. B's opinion, caused the veteran's current 
skin disorder.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Although the RO sent a February 2002 
VCAA letter to the veteran in response to 
his petition to reopen, the RO should, 
prior to making any further determination 
on the merits, ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed with regard 
to the now reopened claim, including the 
new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  The veteran should 
also be asked to submit any relevant 
evidence in his possession concerning his 
claim for service connection for a 
skin disorder.

2.  The RO should also request the 
veteran's service personnel records, and 
any other records that may contain 
information concerning his MOS, from the 
U.S. Armed Services Center for Unit 
Records Research (USASCURR).

3.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA dermatological examination to 
determine the etiology of his skin 
disorder.  The claims folder must be made 
available to the examiner, including the 
March and April 2003 letters from Dr. 
"B." and the medical opinions cited in 
those letters.  The VA examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.

The examiner should indicate whether it 
is at least as likely as not that any 
current skin disorder is related to the 
veteran's in-service skin disorder, his 
possible exposure to chemical irritants 
during service, or otherwise related to 
service.  The examiner should 
specifically identify the skin disorders 
from which the veteran currently suffers, 
and should state which, if any, is at 
least as likely as not related to his 
military service.  In rendering his 
opinion, the examiner should indicate 
whether he agrees or disagrees with the 
other medical opinions that have been 
expressed on these questions, especially 
those of Dr. B, and the underlying bases 
for this agreement or disagreement.  If 
no opinion can be rendered, 
an explanation should be set forth 
discussing why a response is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
the claim continues to be denied, send 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the appeal to the Board for 
further appellate consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
information and to accord due process.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A §§ 5109B, 7112).




	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



